NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 13, 2017* 
                                 Decided April 13, 2017 
                                              
                                          Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 

 
No. 16‐3223 
 
WAYNE PATTERSON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Central District of Illinois.
                                                  
      v.                                         No. 15‐1435 
                                                  
JAMES DIMAS, et al.,                             James E. Shadid, 
      Defendants‐Appellees.                      Chief Judge. 
 

                                        O R D E R 

            Wayne Patterson received food stamps for many years until an allegation of fraud 
led to the termination of his benefits. That decision was made by the Illinois Department 
of Human Services, which administers the program. After the Illinois courts upheld the 
agency’s decision, Patterson brought this action under 42 U.S.C. § 1983, claiming that he 
was denied due process during a hearing to revoke his benefits. The district court gave 
several reasons for dismissing the case, including that Patterson’s claim is barred by the 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3223                                                                         Page 2 
 
statute of limitations. We agree with that conclusion and also note that the doctrine of 
claim preclusion would bar the claim even if timely.   

       Food stamps (the colloquial name for the Supplemental Nutrition Assistance 
Program) are funded by the federal government but administered by the states. In 2004 
the Department of Human Services received an anonymous tip that Patterson, a 
participant since 1998, had understated his assets to establish eligibility. The Department 
investigated and in 2006 concluded that Patterson had lied about his assets and also 
concealed that he lived with the mother of his children, meaning that her assets should 
have been disclosed as well. The Department concluded that Patterson had been 
ineligible for benefits and, over the years, fraudulently received about $27,000.   

        Patterson contested the Department’s findings and demanded an evidentiary 
hearing. At that 2011 hearing the Department introduced its investigative report but did 
not call the employee who interviewed Patterson during the investigation. Patterson 
testified that statements attributed to him in the report are false, and he asked to 
cross‐examine the interviewer. The Department responded that the interviewer was 
unavailable, and although the hearing officer invited Patterson to give his version of the 
interview, he declined. Patterson also called his children’s mother, who denied sharing 
her home and assets with Patterson. The hearing officer credited the investigative report 
and the Department’s finding of fraud. Patterson then sought judicial review in the 
Illinois courts, arguing that the hearing officer violated his right to due process by not 
allowing him to cross‐examine the interviewer. But the circuit court rejected that 
contention, as did the state court of appeals. In late 2014 the Supreme Court of Illinois 
declined to review the appellate court’s decision. 

         The following year Patterson filed this suit against James Dimas, the Secretary of 
the Department of Human Services, in his individual and official capacities. Patterson 
also named the State of Illinois and the Department as defendants, but neither is a 
“person” under § 1983, so we do not concern ourselves with Patterson’s claims against 
them. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Ill. Dunesland Pres. Soc’y 
v. Ill. Dep’t of Nat. Res., 584 F.3d 719, 721 (7th Cir. 2009). As he did in the state courts, 
Patterson claimed that he was denied due process at the administrative hearing because 
he was unable to cross‐examine the employee who interviewed him during the 
Department’s investigation. As a remedy he asked the district court to award damages 
and compel Dimas to give him a new administrative hearing. The district court 
concluded, however, that Patterson’s suit is barred by the two‐year statute of limitations 
applicable to § 1983 cases arising in Illinois. See Campbell v. Forest Pres. Dist. of Cook Cty., 
No. 16‐3223                                                                        Page 3 
 
Ill., 752 F.3d 665, 667 (7th Cir. 2014). Moreover, the court reasoned, Dimas would have 
Eleventh Amendment immunity in his official capacity and could not be liable in his 
individual capacity because he did not participate in the alleged deprivation.   

        On appeal, Patterson contests the dismissal of his lawsuit but does not engage the 
district court’s reasoning, which could be reason enough to affirm the judgment. See FED. 
R. APP. P. 28(a)(8); Long v. Teachersʹ Ret. Sys. of Ill., 585 F.3d 344, 349 (7th Cir. 2009); 
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Nevertheless, we note that the 
court was mistaken in thinking that the Eleventh Amendment would have barred 
injunctive relief directed at Dimas; an agency head, sued in his official capacity, is the 
appropriate target of prospective injunctive relief, even when the agency is an arm of the 
state. See Peirick v. Ind. Univ.‐Purdue Univ. Indianapolis Athletics Dep’t, 510 F.3d 681, 696–97 
& 696 n.6 (7th Cir. 2007); Power v. Summers, 226 F.3d 815, 819 (7th Cir. 2000); Kashani v. 
Purdue Univ., 813 F.2d 843, 848 (7th Cir. 1987).   

       That said, Patterson’s claim for injunctive relief against Dimas still is barred by 
the statute of limitations. The claim accrued when Patterson knew or should have 
known that his right to due process was violated. See Draper v. Martin, 664 F.3d 1110, 
1113 (7th Cir. 2011); Licari v. City of Chicago, 298 F.3d 664, 668 (7th Cir. 2002). Patterson 
asserts that a denial of due process at the February 2011 administrative hearing led to the 
Department’s final decision in April of that year to terminate his benefits. But he does 
not allege wrongful action after April 2011, and he did not establish any exception to the 
statute of limitations.   

        Moreover, Dimas also argued in the district court, and repeats here, that the 
doctrine of claim preclusion bars this suit. We agree. A state‐court judgment upholding 
administrative action is entitled to full faith and credit, 28 U.S.C. § 1738; Abner v. Ill. Dep’t 
of Transp., 674 F.3d 716, 719 (7th Cir. 2012), which means that the Illinois circuit court’s 
judgment in favor of the Department of Human Services is preclusive in federal court if 
it would be preclusive under Illinois law and Patterson had a full and fair opportunity to 
raise his federal claim in the state proceeding, see Kremer v. Chem. Constr. Corp., 456 U.S. 
461, 481–82 (1982); Abner, 674 F.3d at 719; Rooding v. Peters, 92 F.3d 578, 580 (7th Cir. 
1996). In Illinois, claim preclusion (or res judicata) bars a subsequent suit when “(1) there 
was a final judgment on the merits rendered by a court of competent jurisdiction, (2) 
there is an identity of causes of action, and (3) there is an identity of parties or their 
privies.” Nowak v. St. Rita High Sch., 757 N.E.2d 471, 477 (Ill. 2001). 

       In this case there is no dispute that the circuit court was authorized to review, and 
issue a judgment upholding, the hearing officer’s ruling. See Hanrahan v. Williams, 673 
No. 16‐3223                                                                              Page 4 
 
N.E.2d 251, 253 (Ill. 1996) (explaining that Illinois circuit courts are authorized to review 
administrative actions either directly under state’s Administrative Review Law or, when 
that provision does not apply, by means of a common law writ of certiorari). The causes 
of action are identical, too, because in the state court Patterson asserted the same 
violation of due process. And Patterson could have raised his § 1983 claim in the circuit 
court because Illinois permits joining § 1983 claims with actions for review of 
administrative decisions. See Durgins v. City of East St. Louis, Ill., 272 F.3d 841, 843–44 (7th 
Cir. 2001); Davis v. City of Chicago, 53 F.3d 801, 803 (7th Cir. 1995); Stratton v. Wenona 
Cmty. Unit Dist. No. 1, 551 N.E.2d 640, 646–47 (Ill. 1990). Finally, the parties are identical. 
In state court Patterson also sued the Secretary of the Department of Human Services in 
an official capacity, and although the occupant of that office has changed, an 
official‐capacity suit against the Secretary is a suit against the officeholder. Will, 491 U.S. 
at 71. Because all three requirements of claim preclusion under Illinois law are satisfied, 
Patterson’s § 1983 claim against Dimas in his official capacity is barred. 

                                                                                  AFFIRMED.